[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
On July 22, 2001, the court canvassed and accepted the consent of the respondent father, Philip B., to the termination of his parental rights with respect to the child Kapell R.
The court finds by clear and convincing evidence that such termination is in Kapell's best interests. The petition is, therefore, granted and the court terminates the respondent's parental rights. The Commissioner of the Department of Children and Families is appointed statutory parent for Kapell for the purpose of securing a permanent adoptive family for him. The Commissioner shall file with this court no later than 90 days following the date of judgment a written report of efforts to effect such permanent placement contemporaneously with the report ordered filed in the mother's case and shall file further reports as are required by state and federal law. The assistant attorney general with responsibility for this case shall ensure that the case is properly scheduled in the regional court. CT Page 13937
Dated at Middletown this 5th day of October, 2001.
BY THE COURT
Bruce L. LevinJudge of the Superior Court